    Case 3:19-cv-00710 Document 26 Filed 12/09/19 Page 1 of 3 PageID #: 617



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

 JONATHAN R., et al.,                                )
                                                     )
 Plaintiffs,                                         )
                                                     )
                      v.                             )
                                                     )     Case No. 3:19-cv-00710
 JIM JUSTICE, in his official capacity as            )
 Governor of West Virginia, et al.,                  )
                                                     )
 Defendants.                                         )
                                                     )


 DEFENDANTS’ MOTION TO STAY DISCOVERY PENDING A DECISION ON THE
                 DEFENDANTS’ MOTION TO DISMISS

        Defendants by and through their undersigned counsel, hereby move to stay discovery in

this action until such time as the Court rules on the Defendants’ pending Motion to Dismiss. As

explained in the accompanying Memorandum in Support, all of the factors applicable to a motion

to stay discovery weigh in favor staying discovery in this matter until such time as the Court rules

on the Defendants’ pending Motion to Dismiss.



                                                         Respectfully submitted,


December 9, 2019


                                            /s/ Philip J. Peisch
                                            Philip J. Peisch, DC Bar # 1005423 (pro hac vice)
                                            Caroline M. Brown, DC Bar # 438342 (pro hac vice)
                                            Rebecca E. Smith, DC Bar # 166610 (pro hac vice)
                                            Brown & Peisch PLLC
                                            1233 20th Street NW
                                            Washington, DC 20036
                                            Telephone: 202-499-4258
                                            E-mail: ppeisch@brownandpeisch.com

                                                 1
Case 3:19-cv-00710 Document 26 Filed 12/09/19 Page 2 of 3 PageID #: 618




                               /s/ Steven R. Compton
                               Steven R. Compton, WV St. Bar # 6562
                               West Virginia Attorney General’s Office
                               812 Quarrier Street
                               Charleston, WV 25301
                               Telephone: 304-558-2131
                               Fax: 304-558-0430
                               Email: Steven.R.Compton@wvago.gov


                               Attorneys for Defendants Jim Justice, et al.




                                    2
    Case 3:19-cv-00710 Document 26 Filed 12/09/19 Page 3 of 3 PageID #: 619



                                 CERTIFICATE OF SERVICE

       I, Philip J. Peisch, hereby certify that I caused a true and correct copy of Defendants’

Motion to Stay Discovery Pending a Decision on the Defendants’ Motion to Dismiss to be

delivered to counsel for Plaintiffs via ECF notification.




December 9, 2019

                                       /s/ Philip J. Peisch
                                       Philip J. Peisch, DC Bar # 1005423 (pro hac vice)
                                       Caroline M. Brown, DC Bar # 438342 (pro hac vice)
                                       Rebecca E. Smith, DC Bar # 166610 (pro hac vice)
                                       Attorneys for Defendants Jim Justice, et al.
                                       Brown & Peisch PLLC
                                       1233 20th Street NW
                                       Washington, DC 20036
                                       Telephone: 202-499-4258
                                       E-mail: ppeisch@brownandpeisch.com

                                       /s/ Steven R. Compton
                                       Steven R. Compton, WV St. Bar # 6562
                                       Attorney for Defendants Jim Justice, et al.
                                       West Virginia Attorney General’s Office
                                       812 Quarrier Street
                                       Charleston, WV 25301
                                       Telephone: 304-558-2131
                                       Fax: 304-558-0430
                                       Email: Steven.R.Compton@wvago.gov
